In an action for a divorce and ancillary relief, Leonard R. Sperber, the attorney retained on behalf of the parties’ daughter by the maternal grandmother, appeals from an order of the Supreme Court, Suffolk County (Mackenzie, J.), dated May 25, 2007, which denied his motion to relieve Danielle I. Schwager, PC., as the attorney for the parties’ daughter and to appoint him as attorney for the parties’ daughter.
*1126Ordered that the order is affirmed, with costs.
The Supreme Court properly denied the motion of nonparty Leonard R Sperber to be substituted as the attorney for the parties’ daughter in the place of the court-appointed attorney (see Matter of La Bier v La Bier, 291 AD2d 730, 733 [2002]). Rivera, J.P., Skelos, Santucci and Leventhal, JJ., concur.